Title: To Alexander Hamilton from William Ellery, 6 July 1794
From: Ellery, William
To: Hamilton, Alexander


Newport [Rhode Island] July 6, 1794. “I have recd. your Circular letter of the 17th of the last month.… I have also recd. your letter of the 26th. of the same month advising me that you had remitted the penalty incurred by George W. Topham. If that case required some penalty I do not perceive how any part of it could have fallen upon the goods; for by the Proviso in the 33 Sec: of the Coasting law such goods are exempted from any forfeiture under that Act any thing therein contained to the contrary notwithstanding. As a like case may occur I should be happy to know on what part of the law your opinion is founded.”
